MEMORANDUM **
Ponciano R. Santillana, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ or-*518dei” dismissing his appeal from an immigration judge’s decision denying his motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review the agency’s refusal to reopen proceedings sua sponte. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.